Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 12, 2019

                                      No. 04-19-00315-CV

             Juan Jesus Isaias LOPEZ, EBG Cargo LLC Mario Albert Rodriguez,
                                       Appellants

                                                v.

                                     Lawrence STURDEN,
                                           Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CVA001873D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
         Cynthia M. Perez Lenz is responsible for filing the reporter’s record in this appeal. The
reporter’s record was originally due on June 19, 2019. On July 1, 2019, we granted Ms. Lenz’s
first request for an extension of time to file the reporter’s record to August 5, 2019. On August
14, 2019, we granted Ms. Lenz’s second request for an extension of time to the reporter’s record
to September 5, 2019. We warned Ms. Lenz that no further extensions of time would be granted
absent extenuating circumstances.

       To date, Ms. Lenz has wholly failed to file the reporter’s record.

        Therefore, we ORDER CYNTHIA M. PEREZ LENZ to file the reporter’s record in
Appeal No. 04-19-00315-CV on or before Monday, October 7, 2019. NO EXTENSIONS
WILL BE GRANTED. If Ms. Lenz fails to file the reporter’s record in Appeal No. 04-19-
00315-CV as ordered, Ms. Lenz may be ordered to appear and show cause why she should
not be held in civil or criminal contempt or otherwise sanctioned. See TEX. R. APP. P.
35.3(c), 37.3(a).

       We also ORDER the Clerk of this Court to mail a copy of this order to the trial judge, the
Honorable Jose A. Lopez. See TEX. R. APP. P. 35.3(c) (“The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed.”).
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court